El Juez Asociado Señor Franco Soto,
emitió la opinión del tribunal.
Francisca Sosa Fernández inició contra su padre José Sosa Oliva una demanda en la que, en síntesis, alega: que es hija legítima del demandado y de Eamona Fernández Betancourt; que esta última falleció ab intestato, dejando por sus únicos y universales herederos a la demandante y *466otro liijo nombrado José Sosa Oliva, habidos en su matri-monio con el demandado, según así fué declarado por reso-lución judicial; que al tiempo de morir Ramona Fernán-dez Betancourt existían bienes pertenecientes a la sociedad de gananciales, montantes aproximadamente a la suma de $50,000, consistentes en muebles y semovientes; que al con-traer matrimonio Ramona Fernández con el demandado, le fué entregada a ella por su padre Francisco Fernández Ló-pez, en concepto de dote, la cantidad de $3,000 provinciales; que asimismo, al morir dicho Francisco Fernández López, dejó en su testamento a su hija, madre de la demandante, la cantidad de $16,676 provinciales, que unidos a la anterior suma1 hacen un equivalente en moneda americana de $13,579.54, cuya cantidad al tiempo del fallecimiento-de Ramona Fernández constituían bienes privativos de ésta y se hallaban en posesión del demandado; que este último, con el propósito de privar de su herencia materna a los here-deros de la finada Ramona Fernández, realizó después del fallecimiento de su esposa, todos los bienes propiedad de la misma, así como los de la sociedad de gananciales, apro-piándose el producto de los mismos- y con los cuales el de-mandado ha adquirido varios inmuebles que se describen en la demanda, inscribiéndolos a su nombre en el registro de la propiedad sin hacer constar en forma alguna el interés que sobre los mismos tiene la sucesión de Ramona Fernán-dez; y que por último, el demandado se ha negado a ha-cer la partición de tales bienes, rehusando entregarlos al administrador judicial que fué nombrado por resolución de marzo 9, 1923.
La demanda fué anotada en el registro, siguiéndose la disposición del artículo 91 del Código de Enjuiciamiento Civil, y el demandado solicitó de la corte inferior se cance-lara la anotación, alegando que no afectando la acción al tí-tulo o al derecho de posesión de los inmuebles descritos, aquella disposición no es aplicable. La corte inferior sos-*467tuvo al demandado, ordenando por resolución de diciembre 21, 1926, la cancelación del aviso litigioso en el registro, y contra esta resolución es que se ba interpuesto el presente certiorari.
El artículo 91 del Código de Enjuiciamiento Civil, tal como se corrigió su traducción al español en el caso de Alvares et al. v. El Registrador, 24 D.P.R. 429, dice como sigue:
“En una acción que afecte al título o al derecho de posesión de propiedad inmueble, el demandante al tiempo de presentar la de-manda y el demandado al tiempo de formular su contestación, cuando en dicha contestación se solicite un remedio a su favor, o en cual-quier tiempo después, pueden presentar para su anotación al regis-trador del distrito en que esté situada la propiedad o alguna parte de la misma un aviso de estar pendiente la acción, que contenga los nombres de las partes, el objeto de la acción o defensa y una des-cripción de la propiedad afectada por dicha acción. ...”
Para la aplicación de esta disposición tenemos que aten-der a los términos de la. demanda y tenerlos como ciertos.' De ella se desprende que habiendo fallecido Ramona Fer-nández Betancourt en marzo 3, 1907, dejando dos hijos de su matrimonio con el demandado, desde entonces han trans-currido diez y nueve años a la fecha de la interposición de la demanda, y el demandado no sólo ha dejado de liquidar los bienes gananciales de la sociedad conyugal y los privati-vos de la causante, sino que tales bienes consistentes en muebles, entre éstos semovientes y dinero, los ha substituido por inmuebles que el demandado ha adquirido durante su viudez. Una administración judicial parece haberse esta-blecido al efecto para tal liquidación y en la que necesaria-mente el carácter. de los bienes tiene que dejarse estable-cido como base fundamental para su división y adjudica-ción 'entre los interesados. Y el presente pleito tiende a determinar el carácter que puedan tener los bienes inmue-bles, si es que realmente ha existido la substitución. De ahí *468es que en la súplica de la demanda lo qne se pide es lo si-guiente :
“Por tanto, a esta Honorable Corte suplica la demandante, se sirva dictar sentencia declarando:
“Primero: que los bienes descritos bajo el párrafo sexto de esta demanda corresponden en común pro indiviso a la Sucesión de Ramona Fernández Betancourt, compuesta de la demandante, Francisca Sosa Fernández, su hermano, José Sosa Fernández, y el demandado José Sosa Oliva, en la mitad de gananciales que determina la ley.
‘ ‘ Segundo: que se cancelen las inscripciones de dichas fincas que se han hecho en el Registro de la Propiedad a favor del demandado, José Sosa Oliva, y, en su lugar, se inscriban dichas fincas en común pro indiviso, a favor de la Sucesión de dicha Ramona Fernández Betancourt, y a favor del demandado, José Sosa Oliva.
“Tercero: que dichas fincas sean entregadas al Sr. Justino del Valle, administrador judicial de los bienes dejados a su fallecimiento por la susodicha causante Ramona Fernández Betancourt, para que se encargue de la administración, conservación y custodia de tales bienes, a los fines y en la forma que determina la ley de Procedi-mientos Legales Especiales.”
Es regla bien conocida que en el matrimonio en que rige la sociedad de gananciales, muerto uno de los cónyuges, la capacidad civil del consorte sobreviviente queda modificada y él no puede disponer de los bienes gananciales sin el con-sentimiento de los demás herederos. Esto es porque con el fallecimiento del marido o de la mujer, la sociedad - de gananciales queda disuelta y sólo quedan, mientras no se liquide, coherederos o condueños del acervo común. Puede ocurrir, como se alega en este caso, que desde la fecha de la disolución por muerte de uno de los esposos hasta la de la liquidación, los bienes en poder del viudo o viuda puedan experimentar variaciones o la substitución de unos por otros. Desde luego que esto no puede tener lugar tratándose de inmuebles que si están inscritos, existe por la ley el aviso a terceros, y si no lo están, la naturaleza de su propia in-mutabilidad no les hace desaparecer y los interesados o herederos están siempre garantizados. En cuanto a bienes *469muebles la cuestión ya varía. Su mutabilidad puede bacer desaparecer su origen. Durante el matrimonio la ley ad-mite la substitución y subrogación de bienes. Los bienes privativos de la mujer o del marido pueden ser substituidos por otros, y estos últimos conservan tal carácter mientras el origen de su adquisición se demuestra claramente.
La cuestión, por consiguiente, envuelta en el pleito principal es determinar en el fondo si la teoría que rige du-rante el matrimonio puede aplicarse después de su disolu-ción y mientras no se liquide la sociedad de gananciales, y que la substitución pueda aprovechar a los herederos en la proporción que a ellos finalmente corresponda. No creemos que sea éste el momento de determinar tal cuestión, pero dadas las alegaciones, la reclamación afecta al título de los inmuebles descritos en la demanda. T no se puede decir, cómo ha tratado de sostenerse por el demandado, que la acción de la demandante es una en cobro de dinero, como lo sería un pagaré o una deuda corriente. Esto tendría el efecto de una petición de principio. La reclamación depen-dería, y ésta sería una defensa del demandado, de la liqui-dación de un capital hereditario, comprensivo de un con-junto de bienes, y habría que acudir a lo que está haciendo la demandante, o sea, a una administración judicial para li-quidar y dividir dichos bienes, siguiendo los trámites de la ley de procedimientos legales especiales, establecida para esos fines y aprobada en marzo 9, 1905.

Por tocio lo expuesto, debe anularse la orden de la corte inferior ele diciembre 21, 1926, por la que ordenaba la can-celación de la anotación de la demanda.